DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    PIERRELINE JEANBAPTISTE,
                            Appellant,

                                    v.

                       GREGORY VALCOURT,
                            Appellee.

                              No. 4D13-3047

                         [November 18, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Laura M. Watson, Judge; L.T. Case No. 11-9429 FMCE.

  Donna P. Levine of Levine & Susaneck, P.A., Palm Springs, for
appellant.

  Nancy A. Hass of Nancy A. Hass, P.A., Hallandale Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, STEVENSON and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.